

Exhibit 10.4


SECOND AMENDMENT
TO
RIGHTS AGREEMENT


This SECOND AMENDMENT (this “Amendment”) is dated as of June 5, 2006 to the
Rights Agreement, dated as of October 14, 1998 (the “Rights Agreement”) by and
between North American Scientific, Inc., a Delaware corporation (the “Company”),
and U.S. Stock Transfer Corporation, a California corporation (the “Rights
Agent”) is entered into between such parties. Capitalized terms used but not
defined herein are used herein as defined in the Rights Agreement.


WHEREAS, the Board of Directors of the Company has authorized and approved a
private placement involving the offering, sale and issuance by the Company of
shares (the “Shares”) of the Company’s common stock, par value $0.01 per share
(“Common Stock”), and warrants to purchase additional shares of Common Stock
(the “Warrants”, and collectively with the Shares, the “Securities”) to a
limited group of sophisticated investors (the “Investors”) pursuant to
Securities Purchase Agreements and related transaction agreements or instruments
(the “2006 Private Placement”). The Securities Purchase Agreements dated as of
June 5, 2006 by and among the Company and the Investors in connection with the
foregoing, and any other related transaction agreements or instruments are
referred to herein as the “2006 Private Placement Documents”;


WHEREAS, the willingness of the investors to enter into the Securities Purchase
Agreements is conditioned upon, among other things, the supplement or amendment
of the Rights Agreement on the terms set forth herein;


WHEREAS, no “Distribution Date”, “Share Acquisition Date”, “Redemption Date” or
“Final Expiration Date” (as such terms are defined in the Rights Agreement) has
occurred;


WHEREAS, pursuant to Section 26 of the Rights Agreement, under circumstances set
forth therein, (i) the Company may supplement or amend any provision of the
Rights Agreement without the approval of any holders of certificates
representing shares of Common Stock of the Company, and (ii) upon the delivery
of a certificate from an appropriate officer of the Company which states that
the proposed supplement or amendment is in compliance with the terms of Section
26 of the Rights Agreement, the Rights Agent shall execute such supplement or
amendment;


WHEREAS, the Company desires to amend the Rights Agreement as set forth herein
and to direct the Rights Agent to execute this Amendment;


WHEREAS, this Amendment shall become effective immediately; and


WHEREAS, the Board of Directors of the Company has adopted a resolution
determining that the amendment of the Rights Agreement on the terms set forth
herein is advisable and in the best interests of the Company and its
stockholders;


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties agree as follows:


1. Effectiveness of this Amendment. This Amendment is executed pursuant to the
first sentence of Section 26 of the Rights Agreement. The Company, by its
execution of this Amendment, hereby directs the Rights Agent to execute this
Amendment. This Amendment shall take effect immediately upon the execution
hereof by the Company and the delivery of the certificate required pursuant to
Section 26 of the Rights Agreement; provided, however, that if the 2006 Private
Placement is not closed for any reason, this Amendment shall be deemed rescinded
and of no further force and effect.


1

--------------------------------------------------------------------------------


2. Certification of Appropriate Officer. The undersigned officer of the Company,
being duly authorized on behalf of the Company, hereby certifies on behalf of
the Company to the Rights Agent that (a) he is an “appropriate officer” as such
term is used in Section 26 of the Rights Agreement, and (b) this Amendment is in
compliance with Section 26 of the Rights Agreement.


3. Defined Terms. All capitalized terms used but not defined in this Amendment
shall have the meanings assigned to them in the Rights Agreement.


4. No Other Provisions Affected. Except to the extent expressly amended by this
Amendment, all of the provisions of the Rights Agreement shall remain in full
force and effect.


5. Amendment to the Rights Agreement. The Rights Agreement is hereby amended as
follows:


(a) Acquiring Person. The definition of “Acquiring Person” in Section 1(a) of
the Rights Agreement is hereby amended by adding to the end thereof the
following:


“; provided further, however, that the Investors in the 2006 Private Placement
shall not be deemed to be an “Acquiring Person” due to (a) the execution and
delivery of the 2006 Private Placement Documents, (b) the announcement or
commencement thereof, including, without limitation, the acquisition by the
Investors of any of the Securities pursuant to the 2006 Private Placement,
and/or (c) the exercise of stock options to purchase shares of the Company’s
common stock held by the Investors or their affiliates or the acquisition by the
Investors or their affiliates of shares of the Company’s common stock as a
result of grants made to the Investors or their affiliates or acquisitions of
shares of the Company’s common stock by the Investors or their affiliates in
connection with such Investors or their affiliates role as a member of the board
of directors of the Company.”


(b) Distribution Date. Section 1(g) of the Rights Agreement is hereby amended by
inserting the following sentence at the end of such Section 1(g):


“In addition, notwithstanding anything to the contrary contained herein, no
Distribution Date shall occur solely as a result of the execution and delivery
of the 2006 Private Placement Documents (or any amendments thereto in accordance
with the terms thereof), or any actions taken by the Investors pursuant to the
terms of any of the 2006 Private Placement Documents or the consummation of the
transactions contemplated by the 2006 Private Placement Documents or the
announcement or commencement thereof, including, without limitation, the
acquisition by the Investors of any of the Securities pursuant to the 2006
Private Placement Documents.”


(c) Share Acquisition Date. Section 1(v) of the Rights Agreement is hereby
amended by inserting the following sentence at the end of such Section 1(v):


“In addition, notwithstanding anything to the contrary contained herein, no
Share Acquisition Date shall occur solely as a result of the execution and
delivery of the 2006 Private Placement Documents (or any amendments thereto in
accordance with the terms thereof), or any actions taken by the Investors
pursuant to the terms of any of the 2006 Private Placement Documents or the
consummation of the transactions contemplated by the 2006 Private Placement
Documents or the announcement or commencement thereof, including, without
limitation, the acquisition by the Investors of any of the Securities pursuant
to the 2006 Private Placement Documents.”


2

--------------------------------------------------------------------------------


(d) Adjustment of Purchase Price, Number and Kind of Securities or Number of
Rights. Section 11(a)(ii)(C) of the Rights Agreement is hereby amended by adding
to the end of the first paragraph thereof the following:


“; provided further, however, that a Person shall not be deemed to have become
the Beneficial Owner of 20% or more of the Common Shares then outstanding for
the purposes of this Section 11(a)(ii)(C) as a result of the exercise of stock
options to purchase shares of the Company’s common stock held by the Investors
or their affiliates or the acquisition by the Investors or their affiliates of
shares of the Company’s common stock as a result of grants made to the Investors
or their affiliates or acquisitions of shares of the Company’s common stock by
the Investors or their affiliates in connection with such Investors or their
affiliates role as a member of the board of directors of the Company.”


(e) Adjustment of Purchase Price, Number and Kind of Securities or Number of
Rights. Section 11 of the Rights Agreement is hereby amended by adding to the
end thereof the following:


“(n) Notwithstanding anything to the contrary contained herein, the provisions
of this Section 11 shall not apply to or be triggered by the execution and
delivery of the of the 2006 Private Placement Documents (or any amendments
thereto in accordance with the terms thereof), or any actions taken by the
Investors pursuant to the terms of any of the 2006 Private Placement Documents,
or the consummation of the transactions contemplated by the 2006 Private
Placement Documents, or the announcement or commencement thereof, including,
without limitation, the acquisition by the Investors of any of the Securities
pursuant to the 2006 Private Placement Documents.”


(f) Consolidation, Merger or Sale or Transfer of Assets or Earning Power.
Section 13 of the Rights Agreement is hereby amended by adding to the end
thereof the following:


“(e) Notwithstanding anything to the contrary contained herein, the provisions
of this Section 13 shall not apply to or be triggered by the execution or
delivery of the of the 2006 Private Placement Documents (or any amendments
thereto in accordance with the terms thereof), or any actions taken by the
Investors pursuant to the terms of any of the 2006 Private Placement Documents,
or the consummation of the transactions contemplated by the 2006 Private
Placement Documents, or the announcement or commencement thereof, including,
without limitation, the acquisition by the Investors of any of the Securities
pursuant to the 2006 Private Placement Documents.”


6. References to the Rights Agreement. All references in the Rights Agreement,
and the exhibits thereto, to the Rights Agreement or any specific provision
thereof (including references that use the terms “hereto” and “hereof”), as well
as in the legends affixed to certificates issued for Common Stock pursuant to
Section 3(c) of the Rights Agreement, shall, without any specific references
expressly and individually to any of the foregoing amendments, automatically be
deemed references to the Rights Agreement or the applicable specific provisions
thereof (as the case may be) as amended by this Amendment, with the same force
and effect as if expressly and individually amended in that respect by this
Amendment.


3

--------------------------------------------------------------------------------


7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
conflicts or choice of law principles thereof.


8. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.


9. Fax Transmission. A facsimile, telecopy or other reproduction of this
Amendment may be executed by one or more parties hereto, and an executed copy of
this Amendment may be delivered by one or more parties hereto by facsimile or
similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of the Amendment as well as any facsimile, telecopy or other reproduction
thereof.


4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed,
and attested, all as of the date and year first above written.
 


NORTH AMERICAN SCIENTIFIC, INC.
   
By: /s/ L. Michael Cutrer                            
Name: L. Michael Cutrer
Title: President and Chief Executive Officer
     
U.S. STOCK TRANSFER CORPORATION
   
By: /s/ Syed A. Hussaini                            
Name: Syed A. Hussaini
Title: Vice President



5

--------------------------------------------------------------------------------

